                                       Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 1 of 51




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   TECHSHOP, INC.,                           Case No. 18-cv-01044-HSG
                                   8               Plaintiff,                    FINAL JURY INSTRUCTIONS
                                   9         v.

                                  10   DAN RASURE, et al.,
                                  11               Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 2 of 51




                                   1                        Final Instruction No. 1 - Duty Of Jury
                                   2         Members of the Jury: Now that you have heard all of the evidence and the
                                   3   arguments of the attorneys, it is my duty to instruct you on the law that applies to
                                   4   this case.
                                   5         Each of you has received a copy of these instructions that you may take with
                                   6   you to the jury room to consult during your deliberations.
                                   7         It is your duty to find the facts from all the evidence in the case. To those
                                   8   facts you will apply the law as I give it to you. You must follow the law as I give it
                                   9   to you whether you agree with it or not. And you must not be influenced by any
                                  10   personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
                                  11   must decide the case solely on the evidence before you. You will recall that you
                                  12   took an oath to do so.
Northern District of California
 United States District Court




                                  13         Please do not read into these instructions or anything that I may say or do or
                                  14   have said or done that I have an opinion regarding the evidence or what your verdict
                                  15   should be.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 3 of 51




                                   1        Final Instruction No. 2 – Burden of Proof—Preponderance of the
                                   2
                                                                        Evidence

                                   3         When a party has the burden of proving any claim or affirmative defense by a
                                   4   preponderance of the evidence, it means you must be persuaded by the evidence that
                                   5   the claim or affirmative defense is more probably true than not true. You should
                                   6   base your decision on all of the evidence, regardless of which party presented it.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 3
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 4 of 51




                                   1             Final Instruction No. 3 – Burden of Proof—Clear and Convincing
                                   2
                                                                             Evidence

                                   3            When a party has the burden of proving any claim or defense by clear and
                                   4   convincing evidence, it means that the party must present evidence that leaves you
                                   5   with a firm belief or conviction that it is highly probable that the factual contentions
                                   6   of the claim or defense are true. This is a higher standard of proof than proof by a
                                   7   preponderance of the evidence, but it does not require proof beyond a reasonable
                                   8   doubt.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
                                       Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 5 of 51




                                   1                  Final Instruction No. 4 – What is Evidence
                                   2       The evidence you are to consider in deciding what the facts are consists of:
                                   3       1. The sworn testimony of any witness;
                                   4       2. The exhibits that are admitted into evidence;
                                   5       3. Any facts to which the lawyers have agreed; and
                                   6       4. Any facts that I may instruct you to accept as proved.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              5
                                         Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 6 of 51




                                   1                   Final Instruction No. 5 – What Is Not Evidence
                                   2          In reaching your verdict, you may consider only the testimony and exhibits
                                   3   received into evidence. Certain things are not evidence, and you may not consider
                                   4   them in deciding what the facts are. I will list them for you:
                                   5          (1) Arguments and statements by lawyers are not evidence. The lawyers are
                                   6   not witnesses. What they may say in their opening statements, and will say in their
                                   7   closing arguments, and at other times is intended to help you interpret the evidence,
                                   8   but it is not evidence. If the facts as you remember them differ from the way the
                                   9   lawyers have stated them, your memory of them controls.
                                  10          (2) Questions and objections by lawyers are not evidence. Attorneys have a
                                  11   duty to their clients to object when they believe a question is improper under the
                                  12   rules of evidence. You should not be influenced by the objection or by the court’s
Northern District of California
 United States District Court




                                  13   ruling on it.
                                  14          (3) Testimony that is excluded or stricken, or that you are instructed to
                                  15   disregard, is not evidence and must not be considered. In addition, some evidence
                                  16   may be received only for a limited purpose; when I instruct you to consider certain
                                  17   evidence only for a limited purpose, you must do so and you may not consider that
                                  18   evidence for any other purpose.
                                  19          (4) Anything you may see or hear when the court was not in session is not
                                  20   evidence. You are to decide the case solely on the evidence received at the trial.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  6
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 7 of 51




                                   1              Final Instruction No. 6 – Evidence for Limited Purpose
                                   2         Some evidence was admitted only for a limited purpose. When I instructed
                                   3   you that an item of evidence was admitted only for a limited purpose, you must
                                   4   consider it only for that limited purpose and not for any other purpose.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 7
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 8 of 51




                                   1          Final Instruction No. 7 – Direct and Circumstantial Evidence
                                   2         Evidence may be direct or circumstantial. Direct evidence is direct proof of a
                                   3   fact, such as testimony by a witness about what that witness personally saw or heard
                                   4   or did. Circumstantial evidence is proof of one or more facts from which you could
                                   5   find another fact. You should consider both kinds of evidence. The law makes no
                                   6   distinction between the weight to be given to either direct or circumstantial
                                   7   evidence. It is for you to decide how much weight to give to any evidence.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 8
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 9 of 51




                                   1                   Final Instruction No. 8 – Ruling on Objections
                                   2         There are rules of evidence that control what can be received into evidence.
                                   3   When a lawyer asks a question or offers an exhibit into evidence and a lawyer on the
                                   4   other side thinks that it is not permitted by the rules of evidence, that lawyer may
                                   5   object. If I overrule the objection, the question may be answered or the exhibit
                                   6   received. If I sustain the objection, the question cannot be answered, and the exhibit
                                   7   cannot be received. Whenever I sustain an objection to a question, you must ignore
                                   8   the question and must not guess what the answer might have been.
                                   9         Sometimes I may order that evidence be stricken from the record and that you
                                  10   disregard or ignore the evidence. That means that when you are deciding the case,
                                  11   you must not consider the stricken evidence for any purpose.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  9
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 10 of 51




                                   1            Final Instruction No. 9 – Bench Conferences and Recesses
                                   2         From time to time during the trial, it became necessary for me to talk with the
                                   3   attorneys out of the hearing of the jury, either by having a conference at the bench
                                   4   when the jury was present in the courtroom, or by calling a recess.
                                   5         Please understand that while you were waiting, we were working. The
                                   6   purpose of these conferences is not to keep relevant information from you, but to
                                   7   decide how certain evidence is to be treated under the rules of evidence and to avoid
                                   8   confusion and error. Of course, we have done what we could to keep the number
                                   9   and length of these conferences to a minimum. Do not consider my granting or
                                  10   denying a request for a conference as any indication of my opinion of the case or of
                                  11   what your verdict should be.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 10
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 11 of 51




                                   1                   Final Instruction No. 10 – Credibility of Witnesses
                                   2          In deciding the facts in this case, you may have to decide which testimony to
                                   3   believe and which testimony not to believe. You may believe everything a witness
                                   4   says, or part of it, or none of it.
                                   5           In considering the testimony of any witness, you may take into account:
                                   6        1. the opportunity and ability of the witness to see or hear or know the things
                                   7   testified to;
                                   8        2. the witness’s memory;
                                   9        3. the witness’s manner while testifying;
                                  10        4. the witness’s interest in the outcome of the case, if any;
                                  11        5. the witness’s bias or prejudice, if any;
                                  12        6. whether other evidence contradicted the witness’s testimony;
Northern District of California
 United States District Court




                                  13        7. the reasonableness of the witness’s testimony in light of all the evidence; and
                                  14        8. any other factors that bear on believability.
                                  15          Sometimes a witness may say something that is not consistent with something
                                  16   else he or she said. Sometimes different witnesses will give different versions of
                                  17   what happened. People often forget things or make mistakes in what they remember.
                                  18   Also, two people may see the same event but remember it differently. You may
                                  19   consider these differences, but do not decide that testimony is untrue just because it
                                  20   differs from other testimony.
                                  21          However, if you decide that a witness has deliberately testified untruthfully
                                  22   about something important, you may choose not to believe anything that witness
                                  23   said. On the other hand, if you think the witness testified untruthfully about some
                                  24   things but told the truth about others, you may accept the part you think is true and
                                  25   ignore the rest.
                                  26          The weight of the evidence as to a fact does not necessarily depend on the
                                  27   number of witnesses who testify. What is important is how believable the witnesses
                                  28   were, and how much weight you think their testimony deserves.
                                                                                  11
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 12 of 51




                                   1                    Final Instruction No. 11 – Opinion Testimony
                                   2         You have heard testimony from Dr. Eric Matolo and Marc Bünger who
                                   3   testified to opinions and the reasons for their opinions. This opinion testimony is
                                   4   allowed, because of the education or experience of these witnesses.
                                   5         Such opinion testimony should be judged like any other testimony. You may
                                   6   accept it or reject it, and give it as much weight as you think it deserves, considering
                                   7   the witness’s education and experience, the reasons given for the opinion, and all the
                                   8   other evidence in the case.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  12
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 13 of 51




                                   1    Final Instruction No. 12 – Charts and Summaries Received in Evidence
                                   2         Certain charts and summaries have been admitted into evidence to illustrate
                                   3   information brought out in the trial. Charts and summaries are only as good as the
                                   4   testimony or other admitted evidence that supports them. You should, therefore,
                                   5   give them only such weight as you think the underlying evidence deserves.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                13
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 14 of 51




                                   1       Final Instruction No. 13 – Charts and Summaries Not Received in
                                   2
                                                                       Evidence

                                   3         Certain charts and summaries not admitted into evidence have been shown to
                                   4   you in order to help explain the contents of books, records, documents, or other
                                   5   evidence in the case. Charts and summaries are only as good as the underlying
                                   6   evidence that supports them. You should, therefore, give them only such weight as
                                   7   you think the underlying evidence deserves.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                14
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 15 of 51




                                   1            Final Instruction No. 14 – Trademarks and Service Marks
                                   2         A trademark is a word, name, symbol, device, or any combination of these
                                   3   items that indicates the source of goods or services. A service mark is one form of
                                   4   trademark and is any word, name, symbol, or device used by a person to identify
                                   5   and distinguish such person’s services from those of others and to indicate the
                                   6   source of the services. The owner of a service mark has the right to exclude others
                                   7   from using that service mark or a similar mark that is likely to cause confusion in
                                   8   the marketplace. The main function of a service mark is to identify and distinguish
                                   9   services as the service of a particular manufacturer or merchant and to protect its
                                  10   goodwill.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 15
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 16 of 51




                                   1     Final Instruction No. 15 – Trademark Liability—Theories and Policies
                                   2         The trademark laws balance three often-conflicting goals: (1) protecting the
                                   3   public from being misled about the nature and source of goods and services, so
                                   4   that the consumer is not confused or misled in the market; (2) protecting the rights
                                   5   of a business to identify itself to the public and its reputation in offering goods and
                                   6   services to the public; and (3) protecting the public interest in fair competition in
                                   7   the market.
                                   8         The balance of these policy objectives vary from case to case, because
                                   9   they may often conflict. Accordingly, each case must be decided by examining
                                  10   its specific facts and circumstances, of which you are to judge.
                                  11         In these instructions, I will identify types of facts you are to consider in
                                  12   deciding if the defendant is liable to the plaintiff for violating the trademark law.
Northern District of California
 United States District Court




                                  13   These facts are relevant to whether the defendant is liable for infringing plaintiff’s
                                  14   registered trademark rights, by using a trademark in a manner likely to cause
                                  15   confusion among consumers.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  16
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 17 of 51




                                   1       Final Instruction No. 16 – Infringement—Elements and Burden of
                                   2
                                                                  Proof—Service Mark

                                   3         In this case, Plaintiff claims that Defendants have infringed its federal service
                                   4   mark registrations for the word TECHSHOP. On the Plaintiff’s claim for
                                   5   infringement, the Plaintiff has the burden of proving each of the following elements
                                   6   by a preponderance of the evidence:
                                   7         1. TECHSHOP is a valid, protectable service mark;
                                   8         2. the Plaintiff owns TECHSHOP as a service mark; and
                                   9         3. the Defendants used TechShop 2.0 and/or TheShop.Build without the
                                  10   consent of the Plaintiff in a manner that is likely to cause confusion among ordinary
                                  11   consumers as to the source, sponsorship, affiliation, or approval of the services.
                                  12         If you find that each of the elements on which the Plaintiff has the burden of
Northern District of California
 United States District Court




                                  13   proof has been proved as to TechShop 2.0 or TheShop.Build, your verdict should be
                                  14   for the Plaintiff as to that allegedly infringing mark. If, on the other hand, the
                                  15   Plaintiff has failed to prove any one of these elements as to TechShop 2.0 or
                                  16   TheShop.Build, your verdict should be for the Defendants as to that allegedly
                                  17   infringing mark.
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  17
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 18 of 51




                                   1             Final Instruction No. 17 – Infringement—Elements—Presumed
                                   2
                                                       Validity and Ownership—Registered Service Mark

                                   3          I gave you instruction Number 16 that requires the Plaintiff to prove by a
                                   4   preponderance of the evidence that the service mark is valid and protectable and that
                                   5   the Plaintiff owns the service mark. A valid service mark is a word, name, symbol,
                                   6   device, or any combination of these, that indicates the source of services and
                                   7   distinguishes those services from the services of others. A service mark becomes
                                   8   protectable after it is used in commerce.
                                   9          One way for the Plaintiff to prove service mark validity is to show that the
                                  10   service mark is registered. An owner of a service mark may obtain a certificate of
                                  11   registration issued by the United States Patent and Trademark Office and may
                                  12   submit that certificate as evidence of the validity and protectability of the service
Northern District of California
 United States District Court




                                  13   mark and of the certificate holder’s ownership of the service mark covered by that
                                  14   certificate.
                                  15          Exhibits TX351 and TX352 are certificates of registration from the United
                                  16   States Patent and Trademark Office. They were submitted by the Plaintiff as proof
                                  17   of the validity of the service marks and that the Plaintiff owns the service marks.
                                  18          The certificate ending in the numbers ‘529 states that TechShop, Inc. is the
                                  19   owner of the trademark “TECHSHOP” in the fields of: “providing professional
                                  20   networking opportunities and hosting professional networking events for individuals
                                  21   with shared interest in manufacturing and fabrication” and other fields. A complete
                                  22   listing of the fields covered by the ‘529 certificate is shown in Exhibit TX351.
                                  23          The certificate ending in the numbers ‘110 states that TechShop, Inc. is the
                                  24   owner of the trademark “TECHSHOP” in the fields of: “providing workshop
                                  25   facilities allowing members to undertake do-it-yourself projects; providing
                                  26   workshop facilities for fabrication of products a, devices, and product parts from a
                                  27   wide variety of materials; consultation in the field of custom fabrication of goods
                                  28   from wood, metal, plastic, cardboard, textiles, fabric, leather, and other materials.”
                                                                                   18
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 19 of 51




                                   1   This certificate is Exhibit TX352.
                                   2         Both certificates state that the service marks consist of “standard characters
                                   3   without claim to any particular font, style, size, or color.”
                                   4         The law presumes that the facts noted in the certificates are true. But this
                                   5   presumption can be overcome by sufficient evidence to the contrary. Here, the
                                   6   Defendant contends that the service marks were abandoned. If the Defendants are
                                   7   able to show by clear and convincing evidence that the service marks were
                                   8   abandoned, then you cannot rely on the registrations as stating the truth of the
                                   9   matters contained therein.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  19
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 20 of 51




                                   1      Final Instruction No. 18 – Validity—Burden of Proof on Defendants
                                   2         Defendants contend that the TECHSHOP service marks are not valid and thus
                                   3   not protectable.
                                   4         A valid service mark is a word, name, symbol, device, or any combination of
                                   5   these items that is either:
                                   6         1. inherently distinctive; or
                                   7         2. descriptive, but has acquired a secondary meaning.
                                   8         Only a valid service mark can be infringed. If you determine that Defendants
                                   9   proved by a preponderance of the evidence that Plaintiff’s TECHSHOP service
                                  10   marks are not valid, then there cannot be infringement.
                                  11         Only if you determine that TECHSHOP is not inherently distinctive should
                                  12   you consider whether it is descriptive but became distinctive through the
Northern District of California
 United States District Court




                                  13   development of secondary meaning, as I will direct in Instruction 20.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                20
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 21 of 51




                                   1                Final Instruction No. 19 – Validity—Distinctiveness
                                   2         Strength as a Factor For Determining Validity
                                   3         How strongly a service mark indicates that a service comes from a specific
                                   4   source is an important factor to consider in assessing its validity.
                                   5         The Plaintiff asserts that the word TECHSHOP is a valid and protectable
                                   6   service mark for its services providing professional networking and consultation in
                                   7   the fields of manufacturing and fabrication, providing services for education and
                                   8   training in fabrication of products, and providing workshop facilities for members to
                                   9   undertake do-it-yourself projects. The Plaintiff contends that the Defendants’ use of
                                  10   similar words in connection with the Defendants’ TechShop 2.0 and TheShop.Build
                                  11   businesses infringes Plaintiff’s service marks and is likely to cause confusion about
                                  12   the business associated with that mark.
Northern District of California
 United States District Court




                                  13         A registered service mark is presumed to be distinctive. Therefore, the
                                  14   burden is on the Defendants to show that the service marks are not distinctive. In
                                  15   order to determine whether Defendants have met their burden of showing that the
                                  16   word TECHSHOP is not a valid service mark, you should classify it on the spectrum
                                  17   of service mark distinctiveness that I will explain in this instruction.
                                  18         An inherently distinctive service mark is a word, symbol or device, or
                                  19   combination of them, which intrinsically identifies a particular source of a service in
                                  20   the market. The law assumes that an inherently distinctive service mark is one that
                                  21   almost automatically tells a consumer that it refers to a brand or a source for a
                                  22   service, and that consumers will be predisposed to equate the service mark with the
                                  23   source of a service.
                                  24         Spectrum of Marks
                                  25         Service mark law provides protection to distinctive or strong service marks.
                                  26   Conversely, service marks that are not as distinctive or strong are called “weak”
                                  27   service marks and receive less protection from infringing uses. Service marks that
                                  28   are not distinctive are not entitled to any protection. For deciding service mark
                                                                                  21
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 22 of 51




                                   1   protectability you must consider whether a service mark is inherently distinctive.
                                   2   Service marks are grouped into four categories according to their relative strength.
                                   3   These four categories are, in order of strength or distinctiveness: arbitrary (which is
                                   4   inherently distinctive), suggestive (which also is inherently distinctive), descriptive
                                   5   (which is protected only if it acquires in consumers’ minds a “secondary meaning”),
                                   6   which I explain in Instruction No. 20, and generic names (which are entitled to no
                                   7   protection).
                                   8         Arbitrary Service Marks. The first category of “inherently distinctive”
                                   9   service marks is arbitrary service marks. They are considered strong marks and are
                                  10   clearly protectable. They involve the arbitrary, fanciful or fictitious use of a word to
                                  11   designate the source of a service. Such a service mark is a word that in no way
                                  12   describes or has any relevance to the particular service it is meant to identify. It
Northern District of California
 United States District Court




                                  13   may be a common word used in an unfamiliar way. It may be a newly created
                                  14   (coined) word or parts of common words which are applied in a fanciful, fictitious
                                  15   or unfamiliar way, solely as a service mark.
                                  16         For instance, the common word “apple” became a strong and inherently
                                  17   distinctive trademark when used by a company to identify the personal computers
                                  18   that company sold. The company’s use of the word “apple” was arbitrary or
                                  19   fanciful because “apple” did not describe and was not related to what the computer
                                  20   was, its components, ingredients, quality, or characteristics. “Apple” was being
                                  21   used in an arbitrary way to designate for consumers that the computer comes from a
                                  22   particular manufacturer or source.
                                  23         Suggestive Service Marks. The next category is suggestive service marks.
                                  24   These service marks are also inherently distinctive but are considered weaker than
                                  25   arbitrary service marks. Unlike arbitrary service marks, which are in no way related
                                  26   to what the service is or its components, quality, or characteristics, suggestive
                                  27   service marks imply some characteristic or quality of the service to which they are
                                  28   attached. If the consumer must use imagination or any type of multi-stage reasoning
                                                                                  22
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 23 of 51




                                   1   to understand the service mark’s significance, then the service mark does not
                                   2   describe the service’s features, but merely suggests them.
                                   3         A suggestive use of a word involves consumers associating the qualities the
                                   4   word suggests to the service to which the word is attached. For example, when
                                   5   “apple” is used not to indicate a certain company’s computers, but rather “Apple–
                                   6   A–Day” Vitamins, it is being used as a suggestive trademark. “Apple” does not
                                   7   describe what the vitamins are. However, consumers may come to associate the
                                   8   healthfulness of “an apple a day keeping the doctor away” with the supposed
                                   9   benefits of taking “Apple–A–Day” Vitamins.
                                  10         Descriptive Service Marks. The third category is descriptive service marks.
                                  11   These service marks directly identify or describe some aspect, characteristic, or
                                  12   quality of the service to which they are affixed in a straightforward way that requires
Northern District of California
 United States District Court




                                  13   no exercise of imagination to be understood.
                                  14         For instance, the word “apple” is descriptive when used in the trademark
                                  15   “CranApple” to designate a cranberry-apple juice. It directly describes ingredients
                                  16   of the juice. Other common types of descriptive service marks identify where a
                                  17   service comes from, or the name of the person who provides the service. Thus, the
                                  18   words “Apple Valley Juice” affixed to cider from the California town of Apple
                                  19   Valley is a descriptive trademark because it geographically describes where the
                                  20   cider comes from. Similarly, a descriptive trademark can be the personal name of
                                  21   the person who makes or sells the product. So, if a farmer in Apple Valley, Judy
                                  22   Brown, sold her cider under the label “Judy’s Juice” (rather than CranApple) she is
                                  23   making a descriptive use of her personal name to indicate and describe who
                                  24   produced the apple cider.
                                  25         Generic Names. The fourth category is entitled to no protection at all. They
                                  26   are called generic names and they refer to a general name of the service, as opposed
                                  27   to the plaintiff’s brand for that service. Generic names are part of our common
                                  28   language that we need to identify all such similar services. A generic name is a
                                                                                 23
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 24 of 51




                                   1   name for the service on which it appears.
                                   2         If the primary significance of the alleged mark is to name the type of service
                                   3   rather than the manufacturer or provider, the term is a generic name and cannot be a
                                   4   valid service mark. If the majority of relevant consumers would understand the term
                                   5   to name the type of service rather than the manufacturer or provider, the primary
                                   6   significance of the term is generic and not entitled to protection as a service mark.
                                   7         The word ““apple” can be used as a generic name and not be entitled to any
                                   8   service mark protection. This occurs when the word is used to identify the fruit from
                                   9   an apple tree.
                                  10         The computer maker who uses the word “apple” as a trademark to identify its
                                  11   personal computer, or the vitamin maker who uses that word as a trademark on
                                  12   vitamins, has no claim for trademark or service mark infringement against the
Northern District of California
 United States District Court




                                  13   grocer who used that same word to indicate the fruit sold in a store. As used by the
                                  14   grocer, the word is generic and does not indicate any particular source of the
                                  15   product. As applied to the fruit, “apple” is simply a commonly used name for what
                                  16   is being sold.
                                  17         Mark Distinctiveness and Validity
                                  18         If you decide that TECHSHOP is arbitrary or suggestive, it is considered to
                                  19   be inherently distinctive. An inherently distinctive trademark is valid and
                                  20   protectable.
                                  21         On the other hand, if you determine that TECHSHOP is generic, it cannot be
                                  22   distinctive and therefore is not valid nor protectable. You must render a verdict for
                                  23   the Defendants on the charge of infringement in Instruction No. 16.
                                  24         If you decide that TECHSHOP is descriptive, you will not know if the service
                                  25   mark is valid or invalid until you consider whether it has gained distinctiveness by
                                  26   the acquisition of secondary meaning, which I explain in Instruction No. 20.
                                  27

                                  28
                                                                                   24
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 25 of 51




                                   1            Final Instruction No. 20 – Validity—Distinctiveness—Secondary
                                   2
                                                                            Meaning

                                   3         If you determined in Instruction No. 19 that TECHSHOP is descriptive, you
                                   4   must consider the recognition that the mark has among prospective consumers in
                                   5   order to determine whether it is valid and protectable even though it is descriptive.
                                   6   This market recognition is called the service mark’s “secondary meaning.”
                                   7         A word acquires a secondary meaning when it has been used in such a way
                                   8   that its primary significance in the minds of the prospective consumers is not the
                                   9   service itself, but the identification of the service with a single source, regardless of
                                  10   whether consumers know who or what that source is. You must find that the
                                  11   preponderance of the evidence shows that a significant number of the consuming
                                  12   public associates TECHSHOP with a single source, in order to find that it has
Northern District of California
 United States District Court




                                  13   acquired secondary meaning.
                                  14         When you are determining whether TECHSHOP has acquired a secondary
                                  15   meaning, consider the following factors:
                                  16         (1) Consumer Perception. Whether the people who purchase the service that
                                  17   bears the claimed service mark associate the mark with the owner;
                                  18         (2) Advertisement. To what degree and in what manner the owner may have
                                  19   advertised under the claimed service mark;
                                  20         (3) Demonstrated Utility. Whether the owner successfully used this service
                                  21   mark to increase the sales of its service;
                                  22         (4) Extent of Use. The length of time and manner in which the owner used the
                                  23   claimed service mark;
                                  24         (5) Exclusivity. Whether the owner’s use of the claimed service mark was
                                  25   exclusive;
                                  26         (6) Copying. Whether the defendant intentionally copied the owner’s service
                                  27   mark; and
                                  28         (7) Actual Confusion. Whether the defendant’s use of the plaintiff’s service
                                                                                    25
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 26 of 51




                                   1   mark has led to actual confusion among a significant number of consumers.
                                   2         The presence or absence of any particular factor should not necessarily
                                   3   resolve whether TECHSHOP has acquired secondary meaning.
                                   4         Descriptive marks are protectable only to the extent you find they acquired
                                   5   distinctiveness through secondary meaning. Descriptive marks are entitled to
                                   6   protection only as broad as the secondary meaning they have acquired, if any. If
                                   7   they have acquired no secondary meaning, they are entitled to no protection and
                                   8   cannot be considered a valid mark.
                                   9         The Defendants have the burden of proving that the word mark TECHSHOP
                                  10   lacks a secondary meaning.
                                  11         The mere fact that the Plaintiff is using the word mark TECHSHOP, or that
                                  12   the Plaintiff began using it before the Defendants, does not mean that the service
Northern District of California
 United States District Court




                                  13   marks have acquired secondary meaning. There is no particular length of time that a
                                  14   service mark must be used before it acquires a secondary meaning.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 26
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 27 of 51




                                   1        Final Instruction No. 21 – Defenses—Abandonment—Affirmative
                                   2
                                                         Defense—Defendant’s Burden of Proof

                                   3         The owner of a trademark cannot exclude others from using the trademark if
                                   4   it has been abandoned.
                                   5         The Defendants contend that the service mark has become unenforceable
                                   6   because Plaintiff abandoned it. The Defendants have the burden of proving
                                   7   abandonment by clear and convincing evidence.
                                   8         The owner of a trademark abandons the right to exclusive use of the
                                   9   trademark when the owner:
                                  10         1. discontinues its good faith use in the ordinary course of trade, intending not
                                  11   to resume using it; or
                                  12         2. acts or fails to act so that the trademark’s primary significance to
Northern District of California
 United States District Court




                                  13   prospective consumers has become the service itself and not the provider of the
                                  14   service.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 27
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 28 of 51




                                   1        Final Instruction No. 22 – Infringement—Elements—Use Defined
                                   2          A service mark is “used” when it is used or sold in commerce and the service
                                   3   mark is attached to the service, or placed on documents associated with the service,
                                   4   their use, or their sale.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                28
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 29 of 51




                                   1      Final Instruction No. 23 – Infringement—Likelihood of Confusion—
                                   2
                                                                Factors—Sleekcraft Test

                                   3         You must consider whether the Defendants’ use of the service marks is likely
                                   4   to cause confusion about the source of the Plaintiff’s or the Defendants’ services.
                                   5         I will suggest some factors you should consider in deciding this. The presence
                                   6   or absence of any particular factor that I suggest should not necessarily resolve
                                   7   whether there was a likelihood of confusion, because you must consider all relevant
                                   8   evidence in determining this. As you consider the likelihood of confusion you
                                   9   should examine the following:
                                  10         (1) Strength or Weakness of the Plaintiff’s Marks. The more the consuming
                                  11   public recognizes the plaintiff’s service marks as an indication of origin of the
                                  12   plaintiff’s services, the more likely it is that consumers would be confused about the
Northern District of California
 United States District Court




                                  13   source of the defendants’ services if the defendants use similar marks.
                                  14         (2) Defendant’s Use of the Marks. If the defendants and plaintiff use their
                                  15   service marks on the same, related, or complementary kinds of services there may
                                  16   be a greater likelihood of confusion about the source of the services than otherwise.
                                  17         (3) Similarity of Plaintiff’s and Defendants’ Marks. If the overall impression
                                  18   created by the plaintiff’s service marks in the marketplace is similar to that created
                                  19   by the defendants’ service marks in appearance, sound, or meaning, there is a
                                  20   greater chance of likelihood of confusion. Similarities in appearance, sound, or
                                  21   meaning weigh more heavily than differences in finding the marks are similar.
                                  22         (4) Actual Confusion. If use by the defendants of the plaintiff’s service marks
                                  23   has led to instances of actual confusion, this strongly suggests a likelihood of
                                  24   confusion. However actual confusion is not required for a finding of likelihood of
                                  25   confusion. Even if actual confusion did not occur, the defendants’ use of the service
                                  26   marks may still be likely to cause confusion. As you consider whether the trademark
                                  27   used by the defendant creates for consumers a likelihood of confusion with the
                                  28   plaintiff’s trademark, you should weigh any instances of actual confusion against the
                                                                                  29
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 30 of 51




                                   1   opportunities for such confusion. If the instances of actual confusion have been
                                   2   relatively frequent, you may find that there has been substantial actual confusion. If,
                                   3   by contrast, there is a very large volume of sales, but only a few isolated instances of
                                   4   actual confusion you may find that there has not been substantial actual confusion.
                                   5         (5) Defendants’ Intent. Knowing use by defendants of the plaintiff’s service
                                   6   marks to identify similar goods may strongly show an intent to derive benefit from
                                   7   the reputation of the plaintiff’s marks, suggesting an intent to cause a likelihood of
                                   8   confusion. On the other hand, even in the absence of proof that the defendants acted
                                   9   knowingly, the use of plaintiff’s trademark to identify similar goods may indicate a
                                  10   likelihood of confusion.
                                  11         (6) Marketing/Advertising Channels. If the plaintiff’s and defendants’
                                  12   services are likely to be sold in the same or similar stores or outlets, or advertised in
Northern District of California
 United States District Court




                                  13   similar media, this may increase the likelihood of confusion.
                                  14         (7) Consumer’s Degree of Care. The more sophisticated the potential buyers
                                  15   of the services or the more costly the services, the more careful and discriminating
                                  16   the reasonably prudent purchaser exercising ordinary caution may be. They may be
                                  17   less likely to be confused by similarities in the plaintiff’s and defendants’ service
                                  18   marks.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  30
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 31 of 51




                                   1   Final Instruction No. 24 – Likelihood of Confusion—Factor—Strength of
                                   2
                                                                      Trademark

                                   3               Strength as a Factor for Evaluating Likelihood of Confusion
                                   4         How strongly the plaintiff’s trademark indicates that the goods or services
                                   5   come from a particular source is an important factor to consider in determining
                                   6   whether the trademark used by the defendant is likely to create confusion with the
                                   7   plaintiff’s mark.
                                   8         The Plaintiff asserts that TECHSHOP is a trademark for its services. The
                                   9   Plaintiff contends that the Defendants’ use of TechShop 2.0 and TheShop.Build in
                                  10   connection with the Defendants’ services infringes Plaintiff’s trademark because it
                                  11   is likely to cause confusion.
                                  12                                   The Strength of Marks
Northern District of California
 United States District Court




                                  13         The more distinctive and strong a trademark is, the greater the scope of
                                  14   protection the law provides. The law measures trademark strength by considering
                                  15   two prongs:
                                  16         1. Commercial Strength: This is the amount of marketplace recognition of the
                                  17   mark; and
                                  18         2. Conceptual Strength: This is the placement of the mark on the spectrum of
                                  19   marks.
                                  20

                                  21         Commercial Strength: What is “commercial strength?” Not all marks are
                                  22   equally well known. Trademark strength is somewhat like the renown of people.
                                  23   Only a few very famous people are widely known and recognized around the world.
                                  24   Most people are known and recognized only by a small circle of family and friends.
                                  25         Some trademarks are relatively “strong,” in the sense they are widely known
                                  26   and recognized. A few trademarks are in the clearly “famous” category. These
                                  27   “famous” marks are those like “Apple” for computers and mobile phones, “Google”
                                  28   for a search engine, “Coca-Cola” for beverages and “Toyota” for vehicles. Some
                                                                                31
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 32 of 51




                                   1   trademarks may be strong and well known only in a certain market niche such as
                                   2   mountain climbing gear, plumbing supplies, or commercial airplane electronics
                                   3   equipment, but relatively weak outside that field.
                                   4

                                   5         Conceptual Strength: What is “conceptual strength?” All trademarks are
                                   6   grouped into two categories: either inherently distinctive or not inherently
                                   7   distinctive. If a mark is inherently distinctive it is immediately protected when first
                                   8   used. If it is not inherently distinctive, to become a legally protected mark, a
                                   9   designation must acquire distinctiveness in people’s minds by becoming known as
                                  10   an indication of source of goods or services. The law calls this “secondary
                                  11   meaning.”
                                  12         For determining the conceptual strength of a mark, trademarks are grouped on
Northern District of California
 United States District Court




                                  13   a spectrum according to the nature of the mark. In the spectrum, there are three
                                  14   categories of word marks that the law regards as being inherently distinctive:
                                  15   coined, arbitrary and suggestive. Descriptive word marks are regarded as not being
                                  16   inherently distinctive and require a secondary meaning to become a valid
                                  17   trademark.
                                  18
                                  19         Coined and arbitrary words are regarded as being relatively strong marks. A
                                  20   coined word mark is a word created solely to serve as a trademark. For example,
                                  21   “Clorox” for cleaning products and “Exxon” for gasoline are coined marks.
                                  22         Arbitrary marks are words that in no way describe or suggest the nature of
                                  23   the goods or services it is used with. For example, “apple” is a common word, but it
                                  24   does not describe or suggest anything about the nature of “Apple” brand computers
                                  25   or smart phones. It is an arbitrary word when used as a mark on those products and
                                  26   is said to be conceptually strong as a mark.
                                  27         Suggestive word marks are regarded as not being as conceptually strong as
                                  28   coined or arbitrary marks. Suggestive trademarks suggest some characteristic or
                                                                                  32
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 33 of 51




                                   1   quality of the goods or services with which they are used. If the consumer must use
                                   2   her imagination or think through a series of steps to understand what the trademark
                                   3   is telling about the product, then the trademark does not directly describe the
                                   4   product’s features, but merely suggests them. For example, the trademark “Tail
                                   5   Wagger” for dog food merely suggests that your dog will like the food. As another
                                   6   example, when “apple” is used in the mark “Apple-A-Day” for vitamins, it is being
                                   7   used as a suggestive trademark. “Apple” does not describe what the vitamins are.
                                   8   However, it suggests the healthfulness of “an apple a day keeping the doctor away”
                                   9   with the supposed benefits of taking “Apple-A-Day” vitamins.
                                  10            Descriptive word marks are not inherently distinctive. These marks directly
                                  11   describe some characteristic, or quality of the goods or services with which they are
                                  12   used in a straightforward way that requires no exercise of imagination. For instance,
Northern District of California
 United States District Court




                                  13   the word “apple” is descriptive when used in the trademark “CranApple” to
                                  14   designate a cranberry-apple juice. It directly describes one of ingredients of the
                                  15   juice.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  33
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 34 of 51




                                   1    Final Instruction No. 25 – Service Mark Damages—Actual or Statutory
                                   2
                                                                         Notice

                                   3         In order for Plaintiff to recover damages, the Plaintiff has the burden of
                                   4   proving by a preponderance of the evidence that Defendants had either statutory or
                                   5   actual notice that the Plaintiff’s service mark was registered.
                                   6         Defendant had statutory notice if:
                                   7         1. Plaintiff displayed the trademark with the words “Registered in U.S. Patent
                                   8   and Trademark Office”, or
                                   9         2. Plaintiff displayed the trademark with the words “Reg. U.S. Pat. & Tm.
                                  10   Off.” or
                                  11         3. Plaintiff displayed the trademark with the letter R enclosed within a circle,
                                  12   thus ®.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  34
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 35 of 51




                                   1               Final Instruction No. 26 – Plaintiff’s Actual Damages
                                   2         If you find for the Plaintiff on the Plaintiff’s infringement claim and find that
                                   3   the Defendants had statutory notice or actual notice of the plaintiff’s registered
                                   4   trademark, you must determine the plaintiff’s actual damages.
                                   5         The Plaintiff has the burden of proving actual damages by a preponderance of
                                   6   the evidence. The Plaintiff must prove both the fact and the amount of damages.
                                   7   Damages means the amount of money which will reasonably and fairly compensate
                                   8   the Plaintiff for any injury you find was caused by the Defendants’ infringement of
                                   9   the Plaintiff’s registered service marks.
                                  10         In this case, the Plaintiff claims damages in the form of lost licensing revenue.
                                  11   You should consider the lost licensing revenue that the Plaintiff would have earned
                                  12   from licensing the service marks but for the Defendants’ infringement.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   35
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 36 of 51




                                   1                 Final Instruction No. 27 – Damages—Willfulness
                                   2         If you find that the Defendants infringed Plaintiff’s trademarks, you must also
                                   3   determine whether the infringement was intentional or willful.
                                   4         In determining whether Defendants acted willfully, you should consider if
                                   5   Defendants engaged in deliberate, false, misleading, or fraudulent conduct.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                36
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 37 of 51




                                   1              Final Instruction No. 28 – Damages—Defendant’s Profits
                                   2         If you find that Defendants intentionally or willfully infringed Plaintiff’s
                                   3   service marks, then in addition to actual damages, the Plaintiff is entitled to any
                                   4   profits earned by the Defendants that are attributable to the infringement, which the
                                   5   Plaintiff proves by a preponderance of the evidence. You may not, however, include
                                   6   in any award of profits any amount that you took into account in determining actual
                                   7   damages.
                                   8         Profit is determined by deducting all expenses from gross revenue.
                                   9         Gross revenue is all of defendant’s receipts from using the trademark in the
                                  10   sale of its services. The plaintiff has the burden of proving a defendant’s gross
                                  11   revenue by a preponderance of the evidence.
                                  12         Expenses are all operating and production costs incurred in producing the
Northern District of California
 United States District Court




                                  13   gross revenue. The defendant has the burden of proving the expenses and the portion
                                  14   of the profit attributable to factors other than use of the infringed trademark by a
                                  15   preponderance of the evidence.
                                  16         Unless you find that a portion of the profit from the sale of the services using
                                  17   the trademark is attributable to factors other than use of the trademark, you should
                                  18   find that the total profit is attributable to the infringement.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   37
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 38 of 51




                                   1                      Final Instruction No. 29 – False Promise
                                   2         Defendant Dan Rasure claims he was harmed because TechShop made a false
                                   3   promise. To establish this claim, Mr. Rasure must prove all of the following:
                                   4         1. That TechShop made a promise to Mr. Rasure;
                                   5         2. That TechShop did not intend to perform this promise when it made it;
                                   6         3. That TechShop intended that Mr. Rasure rely on this promise;
                                   7         4. That Mr. Rasure reasonably relied on TechShop’s promise;
                                   8         5. That TechShop did not perform the promised act;
                                   9         6. That Mr. Rasure was harmed; and
                                  10         7. That Mr. Rasure’s reliance on TechShop’s promise was a substantial factor
                                  11   in causing his harm.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                38
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 39 of 51




                                   1                         Final Instruction No. 30 – Reliance
                                   2         Mr. Rasure relied on a false promise if:
                                   3         1. The false promise substantially influenced him pay certain of TechShop’s
                                   4   expenses; and
                                   5         2. He would probably not have paid certain of TechShop’s expenses without
                                   6   the false promise.
                                   7         It is not necessary for a false promise to be the only reason for TechShop’s
                                   8   conduct.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                39
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 40 of 51




                                   1                   Final Instruction No. 31 – Reasonable Reliance
                                   2         In determining whether Mr. Rasure’s reliance on the false promise was
                                   3   reasonable, he must first prove that the matter was material. A matter is material if a
                                   4   reasonable person would find it important in determining his or her choice of action.
                                   5         If you decide that the matter is material, you must then decide whether it was
                                   6   reasonable for Mr. Rasure to rely on the false promise. In making this decision, take
                                   7   into consideration Mr. Rasure’s intelligence, knowledge, education, and experience.
                                   8         However, it is not reasonable for anyone to rely on a false promise that is
                                   9   preposterous. It also is not reasonable for anyone to rely on a false promise if facts
                                  10   that are within his observation show that it is obviously false.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  40
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 41 of 51




                                   1        Final Instruction No. 32 – Corporations and Partnerships—Fair
                                   2
                                                                       Treatment

                                   3         All parties are equal before the law and a corporation is entitled to the same
                                   4   fair and conscientious consideration by you as any party.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 41
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 42 of 51




                                   1    Final Instruction No. 33– Liability of Corporations—Scope of Authority
                                   2
                                                                      Not in Issue

                                   3         Under the law, a corporation is considered to be a person. It can only act
                                   4   through its employees, agents, directors, or officers. Therefore, a corporation is
                                   5   responsible for the acts of its employees, agents, directors, and officers performed
                                   6   within the scope of authority.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 42
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 43 of 51




                                   1       Final Instruction No. 34 – Introduction to Vicarious Responsibility
                                   2         One may authorize another to act on his or her behalf in transactions with
                                   3   third persons. This relationship is called “agency.” The person giving the authority
                                   4   is called the “principal”; the person to whom authority is given is called the “agent.”
                                   5         A principal is responsible for harm caused by the wrongful conduct of its
                                   6   agents while acting within the scope of their authority.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 43
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 44 of 51




                                   1     Final Instruction No. 35 – Tort Liability Asserted Against Principal—
                                   2
                                                               Essential Factual Elements

                                   3         Mr. Rasure claims that he was harmed by false promises made by TechShop’s
                                   4   agents, including Mr. Woods and Mr. Newton.
                                   5         Mr. Rasure also claims that TechShop is responsible for the harm because Mr.
                                   6   Woods, Mr. Newton, or others were acting as its agent when the incident occurred.
                                   7         If you find that the false promises of TechShop’s agents harmed Mr. Rasure,
                                   8   then you must decide whether TechShop is responsible for the harm. TechShop is
                                   9   responsible if Mr. Rasure proves both of the following:
                                  10         1. That Mr. Woods, Mr. Newton, or another individual was TechShop’s
                                  11   agent; and
                                  12         2. That individual was acting within the scope of his agency when he harmed
Northern District of California
 United States District Court




                                  13   Mr. Rasure.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                44
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 45 of 51




                                   1     Final Instruction No. 36 – Existence of Agency Relationship Disputed
                                   2         Mr. Rasure claims that Mr. Woods, Mr. Newton, and other individuals were
                                   3   TechShop’s agents and that TechShop is therefore responsible for their conduct.
                                   4         If Mr. Rasure proves that TechShop gave Mr. Woods, Mr. Newton, or other
                                   5   individuals authority to act its behalf, then they were TechShop’s agent. This
                                   6   authority may be shown by words or may be implied by the parties’ conduct. This
                                   7   authority cannot be shown by the words of the agent alone.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                45
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 46 of 51




                                   1           Final Instruction No. 37 – Damages—“Out of Pocket” Rule
                                   2         If you decide that Mr. Rasure has proved his claim against TechShop, you
                                   3   also must decide how much money will reasonably compensate Mr. Rasure for the
                                   4   harm. This compensation is called “damages.”
                                   5         The amount of damages must include an award for all harm that TechShop
                                   6   was a substantial factor in causing, even if the particular harm could not have been
                                   7   anticipated.
                                   8         Mr. Rasure must prove the amount of his damages.
                                   9         However, Mr. Rasure does not have to prove the exact amount of damages
                                  10   that will provide reasonable compensation for the harm. You must not speculate or
                                  11   guess in awarding damages.
                                  12         To decide the amount of damages you must determine the value of what Mr.
Northern District of California
 United States District Court




                                  13   Rasure gave and subtract from that amount the value of what he received.
                                  14         Mr. Rasure may also recover amounts that he reasonably spent in reliance on
                                  15   TechShop’s false promise if those amounts would not otherwise have been spent.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 46
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 47 of 51




                                   1                    Final Instruction No. 38 – Duty to Deliberate
                                   2         Before you begin your deliberations, elect one member of the jury as your
                                   3   presiding juror. The presiding juror will preside over the deliberations and serve as
                                   4   the spokesperson for the jury in court.
                                   5         You shall diligently strive to reach agreement with all of the other jurors if
                                   6   you can do so. Your verdict must be unanimous.
                                   7         Each of you must decide the case for yourself, but you should do so only after
                                   8   you have considered all of the evidence, discussed it fully with the other jurors, and
                                   9   listened to their views.
                                  10         It is important that you attempt to reach a unanimous verdict but, of course,
                                  11   only if each of you can do so after having made your own conscientious decision.
                                  12   Do not be unwilling to change your opinion if the discussion persuades you that you
Northern District of California
 United States District Court




                                  13   should. But do not come to a decision simply because other jurors think it is right, or
                                  14   change an honest belief about the weight and effect of the evidence simply to reach
                                  15   a verdict.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 47
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 48 of 51




                                   1     Final Instruction No. 39 – Consideration of Evidence—Conduct of the
                                   2
                                                                         Jury

                                   3         Because you must base your verdict only on the evidence received in the case
                                   4   and on these instructions, I remind you that you must not be exposed to any other
                                   5   information about the case or to the issues it involves. Except for discussing the case
                                   6   with your fellow jurors during your deliberations:
                                   7                Do not communicate with anyone in any way and do not let anyone
                                   8         else communicate with you in any way about the merits of the case or
                                   9         anything to do with it. This includes discussing the case in person, in writing,
                                  10         by phone or electronic means, via email, via text messaging, or any internet
                                  11         chat room, blog, website or application, including but not limited to
                                  12         Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other
Northern District of California
 United States District Court




                                  13         forms of social media. This applies to communicating with your family
                                  14         members, your employer, the media or press, and the people involved in the
                                  15         trial. If you are asked or approached in any way about your jury service or
                                  16         anything about this case, you must respond that you have been ordered not to
                                  17         discuss the matter and to report the contact to the court.
                                  18                Do not read, watch, or listen to any news or media accounts or
                                  19         commentary about the case or anything to do with it, although I have no
                                  20         information that there will be news reports about this case; do not do any
                                  21         research, such as consulting dictionaries, searching the Internet, or using other
                                  22         reference materials; and do not make any investigation or in any other way try
                                  23         to learn about the case on your own. Do not visit or view any place discussed
                                  24         in this case, and do not use Internet programs or other devices to search for or
                                  25         view any place discussed during the trial. Also, do not do any research about
                                  26         this case, the law, or the people involved—including the parties, the witnesses
                                  27         or the lawyers—until you have been excused as jurors. If you happen to read
                                  28
                                                                                 48
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 49 of 51




                                   1          or hear anything touching on this case in the media, turn away and report it to
                                   2          me as soon as possible.
                                   3          These rules protect each party’s right to have this case decided only on
                                   4   evidence that has been presented here in court. Witnesses here in court take an oath
                                   5   to tell the truth, and the accuracy of their testimony is tested through the trial
                                   6   process. If you do any research or investigation outside the courtroom, or gain any
                                   7   information through improper communications, then your verdict may be influenced
                                   8   by inaccurate, incomplete or misleading information that has not been tested by the
                                   9   trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if
                                  10   you decide the case based on information not presented in court, you will have
                                  11   denied the parties a fair trial. Remember, you have taken an oath to follow the rules,
                                  12   and it is very important that you follow these rules.
Northern District of California
 United States District Court




                                  13          A juror who violates these restrictions jeopardizes the fairness of these
                                  14   proceedings, and a mistrial could result that would require the entire trial process to
                                  15   start over. If any juror is exposed to any outside information, please notify the court
                                  16   immediately.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    49
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 50 of 51




                                   1              Final Instruction No. 40 – Communications with Court
                                   2         If it becomes necessary during your deliberations to communicate with me,
                                   3   you may send a note through the court security officer, signed by your presiding
                                   4   juror or by one or more members of the jury. No member of the jury should ever
                                   5   attempt to communicate with me except by a signed writing; I will communicate
                                   6   with any member of the jury on anything concerning the case only in writing, or
                                   7   here in open court. If you send out a question, I will consult with the parties before
                                   8   answering it, which may take some time. You may continue your deliberations
                                   9   while waiting for the answer to any question. Remember that you are not to tell
                                  10   anyone—including me—how the jury stands, numerically or otherwise, until after
                                  11   you have reached a unanimous verdict or have been discharged. Do not disclose any
                                  12   vote count in any note to the court.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 50
                                        Case 4:18-cv-01044-HSG Document 213 Filed 06/11/19 Page 51 of 51




                                   1                     Final Instruction No. 41 – Return of Verdict
                                   2          A verdict form has been prepared for you. After you have reached unanimous
                                   3   agreement on a verdict, your foreperson should complete the verdict form according
                                   4   to your deliberations, sign and date it, and advise the court security officer that you
                                   5   are ready to return to the courtroom.
                                   6

                                   7

                                   8          IT IS SO ORDERED.
                                   9   Dated: 6/11/19
                                  10                                             ______________________________________
                                  11                                             HAYWOOD S. GILLIAM, JR.
                                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  51
